AMENDMENT NO. 8, dated as of October 9, 2014 (this “Amendment”), in respect of
the Amended and Restated Superpriority Debtor-in-Possession Credit Agreement
dated as of July 12, 2013 (as amended, supplemented or otherwise modified, the
“DIP Credit Agreement”) by and among Exide Technologies, a Delaware corporation
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(the “US Borrower”), Exide Global Holding Netherlands C.V., a limited
partnership organized under the laws of the Netherlands (the “Foreign Borrower”
and, together with the US Borrower, the “Borrowers”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., a national banking
association, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to them in
the DIP Credit Agreement.

WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as provided
for herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1 . Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the DIP Credit Agreement has
the meaning assigned to such term in the DIP Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after the amendments set forth in
Section 2 become effective pursuant to Section 10, refer to the DIP Credit
Agreement as amended hereby.

SECTION 2 . Amendments to the DIP Credit Agreement.

Subject to the satisfaction of the applicable conditions precedent set forth in
Section 10 below, from and after the Amendment Effective Date (as defined
below), the DIP Credit Agreement is hereby amended as follows:

(a) Section 2.4(e)(ii)(B) of the DIP Credit Agreement is hereby amended by
amending and restating the initial sentence thereof to read as follows:

“(B) Within 3 Business Days of the date of receipt by any Loan Party of the Net
Cash Proceeds of any voluntary or involuntary sale or disposition made after the
Amendment No. 8 Effective Date by any Loan Party or any of the Restricted
Subsidiaries of any assets (including Casualty Events but excluding sales or
dispositions which qualify as Permitted Dispositions except for clauses (q),
(s) and (u) of the definition of Permitted Dispositions), the Borrowers shall
prepay the outstanding principal amount of the Obligations, in accordance with
Section 2.4(f)(ii), in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions.”

(b) Section 2.10 of the DIP Credit Agreement is hereby amended by:

(i) inserting a new clause (f) to read as follows:

“(f) On December 31, 2014, to Agent (i) for the ratable account of the Revolver
Lenders, a duration fee in an amount equal to 0.50% of the aggregate amount of
the Revolver Commitments as of December 30, 2014 and (ii) for the ratable
account of the Term Lenders, a duration fee in an amount equal to 0.50% of the
aggregate amount of the Term Advances as of December 30, 2014.”; and

(ii) Inserting a new clause (g) to read as follows:

“(g) On the last Business Day of each month from and including October 31, 2014
up to the last Business Day of the month prior to the Payoff Date and on the
Payoff Date, to Agent for the ratable account of the Term Lenders, a fee in an
amount equal to 0.0833% of the aggregate outstanding principal amount of the
Term Advances as of the Business Day immediately preceding such day.”

(c) Section 3.2 of the DIP Credit Agreement is hereby amended by (i) deleting
the reference to “and” at the end of clause (e), (ii) replacing the period at
the end of clause (f) with a reference to “; and” and (iii) adding a new clause
(g) thereto to read as follows:

“(g) in the case of any Revolver Advance, Unrestricted Cash shall not exceed
$50,000,000 after giving effect to the making of such Revolver Advance and any
application of the proceeds of such Revolver Advance within three Business Days
of such Revolver Advance.”

(d) Section 5.7(b) of the DIP Credit Agreement is hereby amended by deleting
both of the provisos thereto.

(e) Section 5.14 of the DIP Credit Agreement is hereby amended by adding the
following new sentence immediately after the first sentence therein:

“The Company shall arrange for, on the last Business Day of each month or such
other Business Day during the week immediately following such Business Day as
the Company may designate upon reasonable prior notice (unless waived by the
Agent) a conference call discussing and analyzing the financial condition and
results of operations of each of the Loan Parties for the prior month and
progress in achieving the Milestones.”

(f) Section 6.1 of the DIP Credit Agreement is hereby amended by adding the
following proviso at the end thereof:

“provided, that from and after the Amendment No. 8 Effective Date, the Loan
Parties will not, and will not permit any of the Restricted Subsidiaries to,
incur or become liable with respect to any Indebtedness pursuant to clause (e),
(n) or (q) of the definition of Permitted Indebtedness”; provided, further, that
any such Indebtedness incurred prior to the Amendment No. 8 Effective Date,
pursuant to clause (e), (n) or (q) of the definition of Permitted Indebtedness
that remains outstanding as of the Amendment No. 8 Effective Date shall be
permitted to remain outstanding; and

(g) Section 7.1 of the DIP Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“7.1 Minimum Liquidity. The Company shall not permit (a) the aggregate amount of
Liquidity to be less than $50,000,000 or (b) the aggregate amount of US
Liquidity to be less than $25,000,000, in each case, for any five
(5) consecutive Business Days.”

(h) Section 7.2 of the DIP Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“7.2 Maximum Capital Expenditures. The Company shall not, and shall not permit
its Restricted Subsidiaries to, make or incur, on a consolidated basis, Capital
Expenditures: (a) during the fiscal quarter of the Company ending December 31,
2014, in an amount exceeding $35,000,000, or (b) during any calendar month
ending after December 31, 2014, in an amount exceeding $12,500,000.”

(i) Section 7.5 of the DIP Credit Agreement is hereby amended and restated in
its entirety to read as follows: “[Reserved]”.

(j) Section 8.13 of the DIP Credit Agreement is hereby amended by replacing the
reference to “the Agent’s and the Required Lenders’ consent” therein with a
reference to “the consent of the Agent, the Required Revolver Lenders and the
Required Term Lenders”;

(k) Section 8.18 of the DIP Credit Agreement is hereby amended by replacing the
reference to “the written consent of the Agent and the Required Lenders” therein
with a reference to “the written consent of the Agent, the Required Revolver
Lenders and the Required Term Lenders” and by adding the following proviso at
the end thereof:

“provided, that consent by Lenders to Amendment No. 8 shall be deemed to
constitute consent to entry of an order amending, supplementing or modifying the
Final Financing Order as necessary to effectuate Amendment No. 8 and to permit
the reimbursement of reasonable and actual fees and expenses provided for under
Section 15.7 as additional adequate protection for the Prepetition Senior
Secured Noteholders’ Unofficial Committee”;

(l) Section 8.21 of the DIP Credit Agreement is hereby amended by replacing the
reference to “the Required Lenders’ consent” with a reference to “the consent of
the Required Revolver Lenders and the Required Term Lenders (or, in the case of
a transaction that contemplates the termination of all Revolver Commitments and
the payment in full in cash of all Revolver Obligations (other than Bank Product
Obligations that are not Noticed Bank Product Obligations and other than
contingent obligations as to which no claim has been asserted) at or prior to
the consummation of such transaction and is otherwise reasonably satisfactory in
form and substance to the Agent, the Required Lenders’ consent”;

(m) Section 8.31 of the DIP Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“8.31 Modification to PSA If the PSA shall at any time be (i) terminated, unless
a replacement PSA is entered into within 14 days after the date of such
termination, or (ii) amended, supplemented or otherwise modified in a manner
such that the Reorganization Plan supported thereby ceases to constitute an
Acceptable Reorganization Plan, in any such case, without the consent of the
Agent.”

(n) Section 9.1 of the DIP Credit Agreement is hereby amended by:

(i) replacing the reference to “the Required Lenders and, in the case of clause
(b), the Required Revolver Lenders” with a reference to “the Required Lenders
(or (i) in the case of clauses (a)(ii) or (b), the Required Revolver Lenders
(and no other Lenders) and (ii) in the case of clause (a)(iii), the Required
Term Lenders (and no other Lenders)”;

(ii) amending and restating clause (a) thereof in its entirety to read as
follows:

“(a) declare immediately due and payable, whether evidenced by this Agreement or
by any of the other Loan Documents, (i) the Obligations (other than the Bank
Product Obligations), (ii) the Revolver Obligations (other than the Bank Product
Obligations) or (iii) the Term Obligations, in each case whereupon the same
shall become and be immediately due and payable and Borrowers shall be obligated
to repay all of such Obligations in full, without presentment, demand, protest,
or further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower; provided that the Revolver Obligations (other
than the Bank Product Obligations) shall immediately and automatically become
due and payable pursuant to this clause upon the acceleration of the Term
Obligations pursuant to subclause (iii) above,”

(iii) adding the following new sentence to the end thereof to read as follows:
“The provisions of this Section 9.1 concerning rights and remedies with respect
to the Collateral are subject to the provisions of Section 9.3”.

(o) The DIP Credit Agreement is hereby amended by adding a new Section 9.3 in
the appropriate numerical order to read as follows:

“Section 9.3 Certain Intercreditor Agreements. (a) Notwithstanding anything to
the contrary herein or in any other Loan Document, but subject to
Section 9.3(b), each Term Lender agrees (solely in its capacity as a Term
Lender) that, so long as any Revolver Commitments remain in effect or any
Revolver Obligations remain outstanding (other than Bank Product Obligations
that are not Noticed Bank Product Obligations and other than contingent
obligations as to which no claim has been asserted):

(i) it shall not exercise or seek to exercise (or instruct the Agent to exercise
or seek to exercise) any rights or remedies (including setoff and credit
bidding) with respect to any Collateral, or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure),

(ii) it shall not contest, protest or object to (including, without limitation,
by objecting to any motion or other pleading filed with the Bankruptcy Court in
any way related to any such action) any foreclosure proceeding or any action
brought with respect to the Collateral by the Agent or any Revolver Lender, the
exercise of any right by the Agent or any Revolver Lender in respect of the
Collateral under any lockbox agreement, control agreement, or similar agreement
or arrangement, or any other exercise by any such party of any rights and
remedies relating to the Collateral, so long as the order of application of
proceeds set forth in Section 2.4(b)(ii) is complied with (to the extent
applicable),

(iii) it shall not object to the forbearance by the Agent or the Revolver
Lenders from bringing or pursuing any foreclosure proceeding or any action or
any other exercise of any rights or remedies relating to the Collateral,

(iv) the Agent (acting at the direction of the Required Revolver Lenders, and no
other Lenders) and the Revolver Lenders shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their Revolver Obligations) and make determinations regarding the release of,
disposition of or restrictions with respect to the Collateral without any
consultation with or the consent of any Term Lender or any representative of any
Term Lender,

(v) in exercising rights and remedies with respect to the Collateral, the Agent
(acting at the direction of the Required Revolver Lenders, and no other Lenders)
and the Revolver Lenders may enforce the provisions of the Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion, so long as the order of
application of proceeds set forth in Section 2.4(b)(ii) is complied with (to the
extent applicable),

(vi) it will not take or receive any Collateral or any proceeds of Collateral in
connection with the exercise of any right or remedy (including setoff and credit
bidding) with respect to any Collateral, other than in accordance with
Section 2.4(b)(ii), and

(vii) it will not take any action (including, without limitation, objecting to
any motion or other pleading filed with the Bankruptcy Court in any way related
to any such action) that would hinder any exercise of remedies undertaken by the
Agent (acting at the direction of the Required Revolver Lenders, and no other
Lenders) or any Revolver Lender with respect to the Collateral, including any
disposition of the Collateral, whether by foreclosure or otherwise, so long as
the order of application of proceeds set forth in Section 2.4(b)(ii) is complied
with (to the extent applicable),

(viii) that it waives any and all rights it may have to object to the manner in
which the Agent (acting at the direction of the Required Revolver Lenders, and
no other Lenders) or any Revolver Lender seeks to enforce or collect the
Revolver Obligations or the Liens on the Collateral, regardless of whether any
action or failure to act by the Agent (acting (or failing to act) at the
direction of the Required Revolver Lenders, and no other Lenders) or any
Revolver Lender is adverse to the interests of the Term Lenders, so long as the
order of application of proceeds set forth in Section 2.4(b)(ii) is complied
with (to the extent applicable) and

(ix) that any Collateral or proceeds thereof received by it in connection with
the exercise of any right or remedy (including setoff and credit bidding) other
than in accordance with Section 2.4(b)(ii) or otherwise in contravention of the
foregoing shall be segregated and held in trust for the benefit of the Agent and
the Revolver Lenders and forthwith paid over to the Agent for its benefit and
for the benefit of the Revolver Lenders in the same form as received, with any
necessary endorsements, or otherwise in accordance with Section 2.4(b)(ii), or
as a court of competent jurisdiction may otherwise direct (and the Agent is
hereby authorized to make any such endorsements as its agent, which
authorization is coupled with an interest and is irrevocable).

(b) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, the Agent and each of the Lenders agree that none of the
provisions contained in Section 9.3(a) shall limit the ability of the Agent,
based upon the instruction of the Required Term Lenders, (or the ability of any
Lender to so instruct the Agent) to credit bid any or all of the Term
Obligations in a transaction that contemplates the termination of all Revolver
Commitments and the payment in full in cash of all Revolver Obligations (other
than Bank Product Obligations that are not Noticed Bank Product Obligations and
other than contingent obligations as to which no claim has been asserted) at or
prior to the consummation of such transaction.”

(p) Section 14.1(a)(iii) of the DIP Credit Agreement is hereby amended by
replacing the reference to “the Required Lenders” in the parenthesis thereof
with a reference to “(i) with respect to Revolver Obligations, the Required
Revolver Lenders, and (ii) with respect to Term Obligations, the Required Term
Lenders”.

(q) Section 14.1(d)(iv) of the DIP Credit Agreement is hereby amended by
(i) adding a reference to “or to Section 6.4 (other than with respect to any
transaction that contemplates the termination of all Revolver Commitments and
the payment in full in cash of all Revolver Obligations (other than Bank Product
Obligations that are not Noticed Bank Product Obligations and other than
contingent obligations as to which no claim has been asserted) at or prior to
the consummation of such transaction and is otherwise reasonably satisfactory in
form and substance to the Agent)” immediately preceding the reference to “shall
become effective” and (ii) adding a reference to “, to the last sentence of
Section 9.1, to Section 9.3” immediately following the reference to
“Section 2.15(d)”.

(r) Section 15.7 of the DIP Credit Agreement is hereby amended by amending and
restating the initial sentence thereof to read as follows:

“The Required Term Lenders may, at the Company’s expense, retain (i) the
Required Term Lenders’ Advisors to represent them in connection with the Loan
Documents and (ii) professionals to represent them in connection with
environmental matters (including legal, strategic or technical) related to the
Company and its Restricted Subsidiaries (all reasonable, actual and documented
costs, fees and expenses of the Required Term Lenders’ Advisors, one Delaware
law firm retained by the Required Term Lenders and any such environmental
professionals, collectively, the “Required Term Lenders’ Advisors’ Expenses”).”

(s) Section 15.9 of the DIP Credit Agreement is hereby amended by:

(i) replacing each reference to “the Required Lenders” in the penultimate
sentence thereof with a reference to “the Required Revolver Lenders and the
Required Term Lenders (collectively)”; and

(ii) amending and restating the last sentence thereof in its entirety to read as
follows:

“If at any time the Person acting as “Agent” in respect of the Term Facility is
not the Person acting as “Agent” in respect of the Revolver Facility and the
Letters of Credit, the term “Agent” as used herein shall (i) in the case of
Section 9.3 hereof, be deemed a reference to the Person acting as “Agent” in
respect of the Revolver Facility and (ii) in the case of all other provisions
hereof, be deemed a collective reference to each such Person, the applicable
provisions of this Agreement and the other Loan Documents shall be construed
accordingly, mutatis mutandis, and such Persons shall cooperate in the
administration of this Agreement and the other Loan Documents to the extent
necessary or appropriate.”

(t) Section 15.11(a) of the DIP Credit Agreement is hereby amended by inserting
the following immediately following the last sentence of that Section:

“Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document but subject to Section 9.3, (i) the Agent may (and each Term Lender
hereby authorizes the Agent to), based upon the instruction of the Required Term
Lenders, credit bid any or all Term Obligations and purchase all or any portion
of the Collateral at any sale thereof conducted under any applicable law,
including the Bankruptcy Code, the Code or the PPSA, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable Law and (ii) any credit bidding of the Revolver
Obligations shall require the consent of the Required Revolver Lenders.”

(u) Schedule 1.1 to the DIP Credit Agreement is hereby amended by:

(i) amending and restating the definition of Acceptable Reorganization Plan in
its entirety to read as follows:

““Acceptable Reorganization Plan” means a Reorganization Plan that (a)(i)
provides for the termination of the Commitments and the payment in full in cash
of the Revolver Obligations under the Loan Documents (other than contingent
indemnification obligations not yet due and payable) on the effective date of
such Reorganization Plan and (ii) provides for the payment in full in cash of
the Term Obligations under the Loan Documents (other than contingent
indemnification obligations not yet due and payable) on the effective date of
such Reorganization Plan, or such other treatment of the Term Obligations as the
holders of such Term Obligations shall consent to under the terms of such
Reorganization Plan, (b) contains release and indemnification provisions
relating to the Agent and the Lenders that are reasonably acceptable to the
Agent, (c) does not contain any provisions that are materially inconsistent with
the payment, release and indemnification provisions described in clauses (a),
(b) and (c) contemplates effectiveness of such Reorganization Plan no later than
March 31, 2015.”

(ii) inserting the following new definitions in the appropriate alphabetical
order:

““Amendment No. 8” means that certain Amendment No. 8 to this Agreement, dated
as of October 9, 2014 by and among the Borrowers, the Agent and the Lenders.

“Amendment No. 8 Effective Date” means the “Amendment Effective Date” (as
defined in Amendment No. 8).

“PSA” means the customary plan support agreement referred to in Section 9(c)(iv)
of Amendment No. 6, as the same may be modified or replaced from time to time to
the extent not constituting an Event of Default under Section 8.31.”

(iii) amending and restating the table contained in the definition of
“Applicable Margin” in its entirety to read as follows:

                              LIBOR Rate Loans/             Overnight LIBO Rate
        Date of Determination   Loans   Base Rate Loans   Unused Fees
On or prior to December
31, 2014
  4.00%

  3.00%

  1.00%


 
                       
After December 31, 2014
    4.50 %     3.50 %     1.50 %
 
                       

(iv) inserting the following new definition in the appropriate alphabetical
order:

““Margin Increase Approval Order” means an order of the Bankruptcy Court
authorizing the amendments set forth in clauses 2(c) and 2(q)(iii) of Amendment
No. 8, which order shall have been entered on such prior notice to such parties
as may be satisfactory to the Agent in its sole discretion and be reasonably
satisfactory in form and substance to Agent.”

(v) amending and restating the definition of “Maturity Date” in its entirety to
read as follows:

““Maturity Date” means the earliest to occur of (a) March 31, 2015, (b) if the
Margin Increase Approval Order has not been entered on or prior to November 3,
2014, November 4, 2014, (c) if the Margin Increase Approval Order has been
stayed or amended or modified except as otherwise agreed to in writing by the
Agent in its sole discretion, the effective date of such stay, amendment or
modification, (d) the acceleration of the Advances and the termination of the
Commitments pursuant to Section 9.1 and (e) the substantial consummation (as
defined in Section 1101(2) of the Bankruptcy Code, which for purposes hereof
shall be no later than the effective date thereof) of a Reorganization Plan that
is confirmed pursuant to an order entered by the Bankruptcy Court.”

(vi) amending and restating clause (t) of the definition of “Permitted
Disposition” in its entirety to read “the sale or disposition of approximately
50 tons of Texas Commission on Environmental Quality Dallas-Fort Worth nitrogen
oxide emission reduction credits, which sale or disposition shall be made at
fair market value pursuant to bidding procedures approved by the Bankruptcy
Court”;

(vii) the definition of “Permitted Indebtedness” is hereby amended as follows:

(A) amending and restating clause (p) thereof in its entirety to read:
“Indebtedness identified on (i) Schedule P-4 and any Refinancing Indebtedness in
respect of such Indebtedness and (ii) Schedule P-5;”

(B) replacing the reference to “€5,000,000 at any time, inclusive of amounts
outstanding on the Closing Date; and” in clause (r) thereof with a reference to
“€2,000,000 at any time;”;

(C) replacing the reference to “€4,000,000 at any time, inclusive of amounts
outstanding on the Closing Date” in clause (s) thereof with a reference to
“€2,000,000 at any time”;

(D) replacing the reference to “€50,000,000 at any time, inclusive of amounts
outstanding on the Closing Date.” in clause (t) thereof with a reference to
“€10,000,000 at any time; and”;

(E) adding a new clause (u) thereto to read: “(u) Indebtedness of Foreign
Subsidiaries incurred on or after the Amendment No. 8 Effective Date in an
aggregate principal amount not to exceed €5,000,000 at any time outstanding.”

(viii) inserting the following new definition in the appropriate alphabetical
order:

““US Liquidity” means, at any time, the sum of (x) Unrestricted Cash held in
accounts of the US Borrower plus (y) Excess Availability, in each case at such
time.

(v) Exhibit W-2 of the DIP Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“By no later than November 17, 2014, either (i) the PSA shall have been executed
by the parties thereto or (ii)(x) the Board of Directors of the Company shall
have approved a sale process in form and substance reasonably satisfactory to
the Agent in its sole discretion (after reasonable consultation with the
Required Lenders’ Advisors) and (y) informational packages and solicitations for
bids that are in form and substance reasonably acceptable to the Agent (after
reasonable consultation with the Required Term Lenders’ Advisors) shall have
been distributed to potential bidders;

If the condition set forth in clause (i) of the first paragraph of this Exhibit
W-2 is satisfied, then

(i) by no later than January 15, 2015, the Company shall have obtained the
Bankruptcy Court’s approval of a disclosure statement for an Acceptable
Reorganization Plan and solicitation procedures contemplating completion of a
confirmation hearing with respect to an Acceptable Reorganization Plan no later
than March 10, 2015, which disclosure statement and solicitation procedures must
otherwise be in form and substance reasonably acceptable to the Agent, and the
Bankruptcy Court’s approval of such disclosure statement and solicitation
procedures shall not have been amended, modified or supplemented (or any
portions thereof reversed, stayed or vacated) other than as agreed in writing by
the Agent;

(ii) by no later than March 10, 2015, the Company shall obtain entry of an order
of the Bankruptcy Court confirming an Acceptable Reorganization Plan, which
order shall be in form and substance acceptable to the Agent in its sole
discretion and shall not have been amended, modified or supplemented (or any
portions thereof reversed, stayed or vacated) other than as agreed in writing by
the Agent; and

(iii) by no later than March 31, 2015, the effective date of an Acceptable
Reorganization Plan shall have occurred, and the order confirming the Acceptable
Reorganization Plan shall not have been amended, modified or supplemented (or
any portions thereof reversed, stayed or vacated) other than as agreed in
writing by the Agent.

If the condition set forth in clause (ii) of the first paragraph of this
Exhibit W-2 is satisfied, then

(i) by no later than December 23, 2014, the Company shall have received a fully
executed stalking horse bid to purchase all or a portion of the assets of the
Company and/or its Subsidiaries, reasonably satisfactory in form and substance
to the Agent (after reasonable consultation with the Required Term Lenders’
Advisors) and subject only to approval by the Bankruptcy Court, the cash
proceeds of which would be sufficient to satisfy all Revolver Obligations in
cash in full upon the consummation of such transaction, and such bid shall not
at any time be withdrawn or terminated;

(ii) by no later than January 15, 2015, the Bankruptcy Court shall have approved
bidding procedures and the stalking horse bidder, in form and substance
reasonably acceptable to the Agent (after reasonable consultation with the
Required Term Lenders’ Advisors), and (A) such bid shall not at any time be
withdrawn or terminated other than through replacement of such bid with another
binding bid that also satisfies the requirements set forth in the foregoing
clause (i) of this sentence and (B) such approval shall be in full force and
effect, and shall not have been (x) vacated, reversed, or stayed, or (y) amended
or modified except as otherwise agreed to in writing by Agent in its sole
discretion (after reasonable consultation with the Required Term Lenders’
Advisors);

(iii) by no later than March 10, 2015, the Bankruptcy Court shall have approved
a sale of all or a portion of the assets of the Company and/or its Subsidiaries,
reasonably satisfactory in form and substance to the Agent (after reasonable
consultation with the Required Term Lenders’ Advisors), the cash proceeds of
which would be sufficient to satisfy all Revolver Obligations in cash in full
upon the consummation of such transaction, such approval to be in form and
substance acceptable to the Agent in its sole discretion (after reasonable
consultation with the Required Term Lenders’ Advisors), and such approval shall
be in full force and effect, and shall not have been (A) vacated, reversed, or
stayed, or (B) amended or modified except as otherwise agreed to in writing by
Agent in its sole discretion (after reasonable consultation with the Required
Term Lenders’ Advisors); and

(iv) by no later than March 31, 2015, the sale referred to in the foregoing
clause (iii) of this sentence shall have been consummated.”

SECTION 3 Commitment Reductions. In accordance with Sections 2.4(c)(i) and
(c)(ii) of the DIP Credit Agreement, as applicable, the Borrower hereby gives
notice to the Agent that, effective as of the Amendment Effective Date, (a) the
Multicurrency Revolver Commitments shall be reduced to $102,222,222.22 (such
reduction to be applied to reduce the Multicurrency Revolver Commitments of each
Multicurrency Revolver Lender in accordance with its Pro Rata Share of the
Multicurrency Revolver Commitments) and (b) the Dollar Revolver Commitments
shall be reduced to $97,777,777.78 (such reduction to be applied to reduce the
Dollar Revolver Commitments of each Dollar Revolver Lender in accordance with
its Pro Rata Share of the Dollar Revolver Commitments).

SECTION 4 FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Effective Date, the Borrowers and the
Agent shall treat (and the Lenders hereby authorize the Agent to treat) the DIP
Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 5 Representations and Warranties; No Default. The Borrowers represent
and warrant that (a) the representations and warranties of the Loan Parties set
forth in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the
Amendment Effective Date, as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties are true and correct in
all material respects (or true and correct, as the case may be) as of such
earlier date) and (b) no Default or Event of Default has occurred and is
continuing on the Amendment Effective Date.

SECTION 6 . Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

SECTION 7 . Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. Delivery to Agent by any Lender of an executed
counterpart of a signature page to this Amendment shall constitute such Lender’s
irrevocable consent to each of the amendments set forth in this Amendment, which
irrevocable consent shall be binding (a) on such Lender’s successors and assigns
in accordance with the terms hereof, notwithstanding the occurrence of any
assignment of or succession in interest to such Lender’s Advances and/or
Commitments prior to the occurrence of the Amendment Effective Date and (b) with
respect to any Term Advances and/or Revolver Commitments held by such Lender on
the date such Lender delivers its executed counterpart of a signature page to
this Amendment or thereafter acquired by such Lender.

SECTION 8 . Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 9 . Amendment Fees. Subject to the occurrence of the Amendment Effective
Date, the Borrowers agree to pay, or cause to be paid to the Agent (a) for the
account of each Revolver Lender that consents to this Amendment on or prior to
5:00 p.m. (New York City time) on October 9, 2014, fees (any such fees, the
“Revolver Amendment Fees”) in an amount equal to 0.75% of such Revolver Lender’s
Revolver Commitment as of the Amendment Effective Date after giving effect to
Section 3 above and (b) for the account of each Term Lender that consents to
this Amendment on or prior to 5:00 p.m. (New York City time) on October 9, 2014,
fees (any such fees, the “Term Amendment Fees” and, together with the Revolver
Amendment Fees, the “Amendment Fees”) in an amount equal to 0.75% of the
aggregate outstanding principal amount of such Term Lender’s Term Advances
(including, for the avoidance of doubt, all Additional Term Advances) as of the
Amendment Effective Date.

SECTION 10 Effectiveness.

(a) This Amendment (other than the amendments set forth in Sections 2(b), 2(n),
2(o), 2(q)(ii) and 2(u)(iii)) shall become effective when (i) the Agent shall
have received from each Borrower and each Lender a counterpart hereof signed by
such party or facsimile or other written confirmation (in form satisfactory to
the Agent) that such party has signed a counterpart hereof, (ii) the Borrowers
shall have paid, or caused to be paid, all fees and expenses required to be paid
by them pursuant to the Loan Documents and that certain Engagement Letter, dated
as of September 24, 2014, between J.P. Morgan Securities LLC and the US
Borrower, (iii) the Borrowers shall have paid to the Agent, for the account of
the applicable Lenders, all Amendment Fees payable pursuant to Section 9, it
being understood that (x) once paid, any amounts payable hereunder or any part
thereof payable hereunder shall not be refundable under any circumstances and
(y) all amounts payable hereunder shall be paid in immediately available funds
and shall not be subject to reduction by way of setoff or counterclaim, (iv) the
Agent and the Required Term Lenders’ Advisors shall have received a newly
conducted field exam and an asset appraisal relating to the assets of the Loan
Parties included in the Borrowing Base, each of which shall be in form and
substance reasonably satisfactory to Agent and be from firms acceptable to Agent
or engaged directly by Agent and (v) the Borrowers shall have paid to the Agent,
for the account of the applicable Lenders, all accrued and unpaid Letter of
Credit fees and commitment fees pursuant to Sections 2.6(b) and 2.10(b) of the
DIP Credit Agreement (the date on which such conditions shall be first
satisfied, the “Amendment Effective Date”).

(b) The amendments set forth in Sections 2(b) and 2(u)(iii) shall become
effective, retroactive to the Amendment Effective Date, when (i) the Amendment
Effective Date shall have occurred and (ii) the Margin Increase Approval Order
shall have been entered by the Bankruptcy Court.

(c) So long as the Amendment Effective Date shall have occurred, the amendments
set forth in Sections 2(n), 2(o) and 2(q)(ii) shall become effective upon the
occurrence of the first to occur of (i) November 17, 2014, if a PSA has not been
executed on or prior to such date, (ii) the occurrence of an Event of Default
pursuant to Section 8.1, 8.2(a)(i)(solely as a result of (x) a failure to
deliver any document pursuant to clauses (a) through (f) of Schedule 5.2, (y) a
failure to comply with Section 5.3 or (z) a failure to comply with
Section 5.25(a)), 8.2(a)(ii), 8.2(a)(iii), 8.16 or 8.31 of the DIP Credit
Agreement and (iii) the occurrence, and continuance for a period of at least
five days, of any Event of Default pursuant to Section 8.2(a)(i) not set forth
in clause (ii) of this Section 10(c).

[Remainder of page intentionally blank]

 
JPMORGAN CHASE BANK, N.A., as Agent
By:
Name:
Title:

                  EXIDE TECHNOLOGIES
   

         
a Delaware corporation, as
  US Borrower  

By:
 
 
Name:
    Title:
   

                  EXIDE GLOBAL HOLDING NETHERLANDS C.V.
   

             
a limited partnership organ
represented by Exide Techno
  ized and existing under
logies, its general part   the laws of the Ne
ner, as Foreign Bo   therlands,
rrower
By:
 
 
 
Name:
        Title:
       

                  [LENDERS]
   

         
By:
 
 
Name:
    Title:
   

                                          Schedule P-4                          
  Bank Guarantees                   TOTAL                     Facility   Amount
  Required by   Customers Borrower   Lender   Size (in EUR)   outstanding   Gov.
Law   Guarantees
Belgium — Exide Technologies Sprl
  BNPFortis     200,000       133,922       50,000       83,922  
Germany — EXIDE Technologies GmbH
  Deutsche Bank AG     262,301       262,301       0       262,301  
Germany — EXIDE Technologies GmbH
  Euler Hermes AG     307,200       307,200       0       307,200  
Germany — EXIDE Technologies GmbH
  AXA     3,500,000       3,394,130       0       3,394,130  
Germany — EXIDE Technologies GmbH
  Coface     1,130,000       1,130,000       0       1,130,000  
Germany — EXIDE Technologies GmbH
  Commerzbank     2,520       2,520       0       2,520  
Italy — Exide Technologies Srl
  Banca Intesa     10,329       10,329       0       10,329  
Italy — Exide Technologies Srl
  Helvetia     130,633       130,633       130,633       0  
Italy — Exide Technologies Srl
  Sace Security     1,144,075       1,144,075       304,710       839,366  
Italy — Exide Technologies Srl
  Allianz     671,165       671,165       300,000       371,165  
Nordics — Exide Technologies A/S (Norway)
  Handelsbanken     535,675       535,675       0       535,675  
Nordics — Exide Technologies A/S (Norway)
  Handelsbanken     285,693       285,693       0       285,693  
Nordics — Exide Technologies AB (Sweden)
  Handelsbanken     7,648       7,648       0       7,648  
Nordics — Exide Technologies A/S (Denmark)
  Handelsbanken     46,955       46,955       0       46,955  
Portugal — Exide Technologies LDA
  BCP     200,410       200,410       183,780       16,631  
Portugal — Exide Technologies LDA
  BPI     39,600       39,600       39,600       0  
Portugal — Exide Technologies LDA
  BES     13,870       13,870       13,870       0  
Portugal — Exide Technologies LDA
  Finibanco     528,037       528,037       0       528,037  
Spain — Exide Technologies SLU
  Banesto     479,718       479,718       456,962       22,755  
Spain — Exide Technologies SLU
  Mapfre     2,885       2,885       2,885       0  
Spain — Exide Technologies SLU
  BBVA     551,777       551,777       496,849       54,928  
Spain — Exide Technologies SLU
  La Caixa     196,044       196,044       196,044       0  
Spain — Exide Technologies SLU
  Credito y Caucion     67,167       67,167       67,167       0  
Spain — Exide Technologies SLU
  Bankinter     176,248       176,248       176,248       0  
Spain — Exide Technologies SLU
  Sabadell Atlantico     1,324,041       1,324,041       1,324,041       0  
Spain — Exide Technologies SLU
  Bankia     327,683       327,683       200,000       127,683  
Spain — Exide Technologies SLU
  Millenium     2,000,000       30,992       30,992       0  
Spain — Exide Technologies SLU
  Ibercaja     643,893       643,893       643,893       0  
Spain — Exide Technologies SLU
  Caja General Depositos     12,397       12,397       12,397       0  
Spain — Exide Technologies SL (Recycling)
  Caja General Depositos     601       601       601       0  
India — Tudor India Ltd
  HDCF Bank     47,994       47,994       0       47,994  
India — Tudor India Ltd
  Corporation Bank     89,083       89,083       0       89,083  

                              Schedule P-5                     Long - Term Loans
                            Facility   Facility   Amount                        
outstanding as of     Borrowing Entity   Lender/Bank   Description   Size (in
EUR)   6/30/14   Term/ Maturity Belarus — Pinsk Belarus  
Belinvesttorg (Minority
shareholder)
 
 
149,712  
149,712  

India — Tudor India  
Volkswagen Finance Private
Limited
 
 
24,319  
24,319  
6/30/2017 Italy — Exide Technologies Srl  
Italian Government
  Subsidy     39,799       39,687     3/7/2015 Italy — Exide Technologies Srl  
Italian Government
  Subsidy     267,039       267,039     9/3/2017 Spain — Exide Technologies SLU
 
Spanish Government
  Subsidy     7,157,797       7,157,797     5/30/2024 Spain — Exide Technologies
SLU (discount)  

Exide Technologies—HYPERION
 
6/30/2014  
 
(2,236,000)  

Spain — Exide Technologies SLU  
Banco Popular
  Loan     5,000,000       4,095,281     3/14/2019    
 
                     


